In re Aymond, Carol J., Jr.;—Plaintiffs); applying for writ of certiorari and/or review; Parish of Avoyelles, 12th Judicial District Court, Div. “B”, No. 96-2812-B; to the Court of Appeal, Third Circuit, No. CA97-0319.
Writ granted in part. The lower court’s judgments sustaining Mrs. Aymond’s exception of no cause of action is reversed in part. A portion of Mr. Aymond’s reconventional demand stated a cause of action pursuant to Civil Code article 2354. Actions brought pursuant to Civil Code article 2354 specifically fall under the exception to La.R.S. 9:291. Therefore, Mr. Aymond’s cause of action for alleged fraudulent management of community property is not barred by the spousal immunity statute. Otherwise, the writ is denied.
*690JOHNSON, J., would deny the writ.
KNOLL, J., not on panel; recused.